           Case 1:21-cv-06829-ALC Document 1 Filed 08/13/21 Page 1 of 21




 MICHAEL FAILLACE & ASSOCIATES, P.C.
 60 East 42nd Street, Suite 4510
 New York, New York 10165
 Telephone: (212) 317-1200
 Facsimile: (212) 317-1620
 Attorneys for Plaintiff

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 MIGUEL ANGEL ARECHICA OCAMPO,
 individually and on behalf of others similarly
 situated,
                                                                  COMPLAINT
                                    Plaintiff,

                  -against-                                 COLLECTIVE ACTION UNDER
                                                                 29 U.S.C. § 216(b)
 BALLINAS & VASQUEZ CORP. (D/B/A
 METATE), METATE 3 CORP. (D/B/A                                      ECF Case
 METATE RESTAURANT DOBBS FERRY),
 METATE 4 CORP (D/B/A METATE
 MEXICAN RESTAURANT PALISADE),
 CECILIO BALLINAS, ELSA TERRON, and
 NATAHEL COMONFORT GONZALEZ,

                                     Defendants.
 -------------------------------------------------------X

        Plaintiff Miguel Angel Arechica Ocampo (“Plaintiff Arechica” or “Mr. Arechica”),

individually and on behalf of others similarly situated, by and through his attorneys, Michael

Faillace & Associates, P.C., upon his knowledge and belief, and as against Ballinas & Vasquez

Corp. (d/b/a Metate), Metate 3 Corp. (d/b/a Metate Restaurant Dobbs Ferry), Metate 4 Corp (d/b/a

Metate Mexican Restaurant Palisade), (“Defendant Corporations”), Cecilio Ballinas, Elsa Terron,

and    Natahel Comonfort Gonzalez, (“Individual Defendants”), (collectively, “Defendants”),

alleges as follows:
             Case 1:21-cv-06829-ALC Document 1 Filed 08/13/21 Page 2 of 21




                                       NATURE OF ACTION

        1.      Plaintiff Arechica is a former employee of Defendants Ballinas & Vasquez Corp.

(d/b/a Metate), Metate 3 Corp. (d/b/a Metate Restaurant Dobbs Ferry), Metate 4 Corp (d/b/a Metate

Mexican Restaurant Palisade), Cecilio Ballinas, Elsa Terron, and Natahel Comonfort Gonzalez.

        2.      Defendants own, operate, or control three Mexican restaurants, located at 3515

Johnson Ave, Bronx, NY 10463 under the name “Metate”, at 16a Cedar St, Dobbs Ferry, NY 10522

under the name “Metate Restaurant Dobbs Ferry”, and at 779 Palisade Avenue Yonkers, NY 10703

under the name “Metate Mexican Restaurant Palisade”.

        3.      Upon information and belief, individual Defendants Cecilio Ballinas, Elsa Terron,

and Natahel Comonfort Gonzalez, serve or served as owners, managers, principals, or agents of

Defendant Corporations and, through these corporate entities, operate or operated the restaurants as

a joint or unified enterprise.

        4.      Plaintiff Arechica was employed as cook, dishwasher and food preparer at the

restaurants located at 3515 Johnson Ave, Bronx, NY 10463, 16a Cedar St, Dobbs Ferry, NY 10522,

and 779 Palisade Avenue Yonkers, NY 10703.

        5.      At all times relevant to this Complaint, Plaintiff Arechica worked for Defendants in

excess of 40 hours per week, without appropriate overtime and spread of hours compensation for

the hours that he worked.

        6.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Arechica appropriately for any hours worked, either at the straight rate of

pay or for any additional overtime premium.

        7.      Further, Defendants failed to pay Plaintiff Arechica the required “spread of hours”

pay for any day in which he had to work over 10 hours a day.



                                                  -2-
             Case 1:21-cv-06829-ALC Document 1 Filed 08/13/21 Page 3 of 21




       8.       Furthermore, Defendants repeatedly failed to pay Plaintiff Arechica wages on a

timely basis.

       9.Defendants’ conduct extended beyond Plaintiff Arechica to all other similarly situated

employees.

       10.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Arechica and other employees to work in excess of forty (40) hours per week

without providing the overtime compensation required by federal and state law and regulations.

       11.      Plaintiff Arechica now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid overtime wages pursuant to the Fair Labor Standards Act of 1938,

29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq. and 650

et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New York

Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein the

“Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’ fees

and costs.

       12.      Plaintiff Arechica seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                   JURISDICTION AND VENUE

       13.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Arechica’s state law claims under 28

U.S.C. § 1367(a).

       14.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,



                                                   -3-
             Case 1:21-cv-06829-ALC Document 1 Filed 08/13/21 Page 4 of 21




Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate three Mexican restaurants located in this district. Further, Plaintiff Arechica was employed

by Defendants in this district.

                                                PARTIES

                                                  Plaintiff

       15.     Plaintiff Miguel Angel Arechica Ocampo (“Plaintiff Arechica” or “Mr. Arechica”)

is an adult individual residing in Bronx County, New York.

       16.     Plaintiff Arechica was employed by Defendants at Metate Mexican Restaurant from

approximately 2013 until on or about June 27, 2021.

       17.     Plaintiff Arechica consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                             Defendants

       18.     At all relevant times, Defendants owned, operated, or controlled three Mexican

restaurants, located at 3515 Johnson Ave, Bronx, NY 10463 under the name “Metate”, at 16a Cedar

St, Dobbs Ferry, NY 10522 under the name “Metate Restaurant Dobbs Ferry”, and at 779 Palisade

Avenue Yonkers, NY 10703 under the name “Metate Mexican Restaurant Palisade”.

       19.     Upon information and belief, Ballinas & Vasquez Corp. (d/b/a Metate) is a domestic

corporation organized and existing under the laws of the State of New York. Upon information and

belief, it maintains its principal place of business at 3515 Johnson Ave, Bronx, NY 10463.

       20.     Upon information and belief, Metate 3 Corp. (d/b/a Metate Restaurant Dobbs Ferry)

is a domestic corporation organized and existing under the laws of the State of New York. Upon




                                                 -4-
               Case 1:21-cv-06829-ALC Document 1 Filed 08/13/21 Page 5 of 21




information and belief, it maintains its principal place of business at 16a Cedar St, Dobbs Ferry, NY

10522.

         21.     Upon information and belief, Metate 4 Corp (d/b/a Metate Mexican Restaurant

Palisade) is a domestic corporation organized and existing under the laws of the State of New York.

Upon information and belief, it maintains its principal place of business at 779 Palisade Avenue

Yonkers, NY 10703.

         22.     Defendant Cecilio Ballinas is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Cecilio Ballinas is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporations. Defendant

Cecilio Ballinas possesses operational control over Defendant Corporations, an ownership interest

in Defendant Corporations, and controls significant functions of Defendant Corporations. He

determines the wages and compensation of the employees of Defendants, including Plaintiff

Arechica, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.

         23.     Defendant Elsa Terron is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Elsa Terron is sued individually in

her capacity as owner, officer and/or agent of Defendant Corporations. Defendant Elsa Terron

possesses operational control over Defendant Corporations, an ownership interest in Defendant

Corporations, and controls significant functions of Defendant Corporations. She determines the

wages and compensation of the employees of Defendants, including Plaintiff Arechica, establishes

the schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.




                                                   -5-
             Case 1:21-cv-06829-ALC Document 1 Filed 08/13/21 Page 6 of 21




       24.     Defendant Natahel Comonfort Gonzalez is an individual engaging (or who was

engaged) in business in this judicial district during the relevant time period. Defendant Natahel

Comonfort Gonzalez is sued individually in his capacity as owner, officer and/or agent of Defendant

Corporations. Defendant Natahel Comonfort Gonzalez possesses operational control over Defendant

Corporations, an ownership interest in Defendant Corporations, and controls significant functions of

Defendant Corporations. He determines the wages and compensation of the employees of

Defendants, including Plaintiff Arechica, establishes the schedules of the employees, maintains

employee records, and has the authority to hire and fire employees.

                                   FACTUAL ALLEGATIONS

                               Defendants Constitute Joint Employers

       25.     Defendants operate three Mexican restaurants located in the Riverdale section of the

Bronx in New York city and in the towns of Dobbs Ferry and Yonkers in Westchester County.

       26.     Individual Defendants, Cecilio Ballinas, Elsa Terron, and Natahel Comonfort

Gonzalez, possess operational control over Defendant Corporations, possess ownership interests in

Defendant Corporations, and control significant functions of Defendant Corporations.

       27.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       28.     Each Defendant possessed substantial control over Plaintiff Arechica’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Arechica, and all similarly situated individuals,

referred to herein.




                                                 -6-
             Case 1:21-cv-06829-ALC Document 1 Filed 08/13/21 Page 7 of 21




       29.     Defendants jointly employed Plaintiff Arechica (and all similarly situated employees)

and are Plaintiff Arechica’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.

       30.     In the alternative, Defendants constitute a single employer of Plaintiff Arechica

and/or similarly situated individuals.

       31.     Upon information and belief, Individual Defendants Cecilio Ballinas, Elsa Terron,

and Natahel Comonfort Gonzalez operate Defendant Corporations as either alter egos of themselves

and/or failed to operate Defendant Corporations as entities legally separate and apart from

themselves, by among other things:

              a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporations as Corporations,

              b) defectively forming or maintaining the corporate entities of Defendant

                 Corporations, by, amongst other things, failing to hold annual meetings or

                 maintaining appropriate corporate records,

              c) transferring assets and debts freely as between all Defendants,

              d) operating Defendant Corporations for their own benefit as the sole or majority

                 shareholders,

              e) operating Defendant Corporations for their own benefit and maintaining control

                 over these corporations as closed Corporations,

              f) intermingling assets and debts of their own with Defendant Corporations,

              g) diminishing and/or transferring assets of Defendant Corporations to avoid full

                 liability as necessary to protect their own interests, and

              h) Other actions evincing a failure to adhere to the corporate form.



                                                  -7-
             Case 1:21-cv-06829-ALC Document 1 Filed 08/13/21 Page 8 of 21




       32.       At all relevant times, Defendants were Plaintiff Arechica’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Arechica, controlled the terms and conditions of employment, and determined the rate and method

of any compensation in exchange for Plaintiff Arechica’s services.

       33.       In each year from 2015 to 2021, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       34.       In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurants on a daily basis are goods produced outside of the State of New York.

                                            Individual Plaintiff

       35.       Plaintiff Arechica is a former employee of Defendants who was employed as cook,

dishwasher and food preparer.

       36.       Plaintiff Arechica seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                                Plaintiff Miguel Angel Arechica Ocampo

       37.       Plaintiff Arechica was employed by Defendants from approximately 2013 until on or

about June 27, 2021.

       38.       Defendants employed Plaintiff Arechica as a cook, dishwasher and food preparer.

       39.       Plaintiff Arechica regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       40.       Plaintiff Arechica’s work duties required neither discretion nor independent

judgment.



                                                    -8-
             Case 1:21-cv-06829-ALC Document 1 Filed 08/13/21 Page 9 of 21




       41.     Throughout his employment with Defendants, Plaintiff Arechica regularly worked in

excess of 40 hours per week.

       42.     From approximately August 2015 until on or about March 15, 2019, Plaintiff

Arechica worked at the Bronx location from approximately 10:00 a.m. until on or about 11:00 p.m.,

Mondays through Thursdays and from approximately 11:00 a.m. until on or about 12:00 a.m.,

Fridays and Saturdays (typically 78 hours per week).

       43.     From approximately March 16, 2019 until on or about March 31, 2020, Plaintiff

Arechica worked at the Dobbs Ferry location from approximately 10:00 a.m. until on or about 11:00

p.m., Mondays through Thursdays and from approximately 11:00 a.m. until on or about 12:00 a.m.,

Fridays and Saturdays (typically 78 hours per week).

       44.     From approximately April 1, 2020 until on or about June 27, 2021, Plaintiff Arechica

worked at the Yonkers location from approximately 10:00 a.m. until on or about 11:00 p.m.,

Mondays through Thursdays and from approximately 11:00 a.m. until on or about 12:00 a.m.,

Fridays and Saturdays (typically 78 hours per week).

       45.     From approximately August 2015 until on or about March 2021, Defendants paid

Plaintiff Arechica his wages in cash.

       46.     From approximately April 2021 until June 27, 2021, Defendants paid Plaintiff

Arechica his wages by check.

       47.     From approximately August 2015 until on or about December 31, 2015, Defendants

paid Plaintiff Arechica $12.00 per hour.

       48.     From approximately January 1, 2016 until on or about December 31, 2018,

Defendants paid Plaintiff Arechica $14.00 per hour.




                                                -9-
             Case 1:21-cv-06829-ALC Document 1 Filed 08/13/21 Page 10 of 21




       49.      From approximately January 1, 2019 until on or about December 31, 2020,

Defendants paid Plaintiff Arechica $15.00 per hour.

       50.      From approximately January 1, 2021 until on or about June 27, 2021, Defendants

paid Plaintiff Arechica $16.00 per hour.

       51.      Defendants never granted Plaintiff Arechica any breaks or meal periods of any kind.

       Prior to March 2019, Plaintiff Arechica was not required to keep track of his time, nor to his

       knowledge, did the Defendants utilize any time tracking device such as punch cards, that

       accurately reflected his actual hours worked.

       52.      On a number of occasions, Defendants required Plaintiff Arechica to sign a

document, the contents of which he was not allowed to review in detail.

       53.      No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Arechica regarding overtime and wages under the FLSA and NYLL.

       54.      Defendants did not provide Plaintiff Arechica an accurate statement of wages, as

required by NYLL 195(3).

      55.       In fact, Defendants adjusted Plaintiff Arechica’s paystubs so that they reflected

inaccurate wages and hours worked.

      56.       Defendants did not give any notice to Plaintiff Arechica, in English and in Spanish

(Plaintiff Arechica’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      57.       Defendants required Plaintiff Arechica to purchase “tools of the trade” with his own

funds—including 3 pairs of shoes, one pair of pants and one shirt.

                                 Defendants’ General Employment Practices




                                                 - 10 -
            Case 1:21-cv-06829-ALC Document 1 Filed 08/13/21 Page 11 of 21




      58.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Arechica (and all similarly situated employees) to work in excess of 40 hours

a week without paying him appropriate overtime compensation as required by federal and state laws.

      59.      Plaintiff Arechica was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

        Prior to March 2019, Defendants willfully disregarded and purposefully evaded

        recordkeeping requirements of the FLSA and NYLL by failing to maintain accurate and

        complete timesheets and payroll records.

      60.      On a number of occasions, Defendants required Plaintiff Arechica to sign a document

the contents of which he was not allowed to review in detail.

      61.      Defendants paid Plaintiff Arechica his wages in cash for all hours until March 31,

2021 and then checks from April 1, 2021 to June 27, 2021.

      62.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      63.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Arechica (and similarly situated individuals) worked,

and to avoid paying Plaintiff Arechica properly for his full hours worked.

      64.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.




                                                - 11 -
            Case 1:21-cv-06829-ALC Document 1 Filed 08/13/21 Page 12 of 21




      65.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Arechica and other similarly situated former workers.

      66.      Defendants failed to provide Plaintiff Arechica and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      67.      Defendants failed to provide Plaintiff Arechica and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      68.       Plaintiff Arechica brings his FLSA overtime compensation and liquidated damages

claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf of all

similarly situated persons (the “FLSA Class members”), i.e., persons who are or were employed by

Defendants or any of them, on or after the date that is three years before the filing of the complaint

in this case (the “FLSA Class Period”).



                                                  - 12 -
                Case 1:21-cv-06829-ALC Document 1 Filed 08/13/21 Page 13 of 21




      69.          At all relevant times, Plaintiff Arechica and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required overtime pay at a one and

one-half their regular rates for work in excess of forty (40) hours per workweek under the FLSA and

willfully failing to keep records under the FLSA.

      70.          The claims of Plaintiff Arechica stated herein are similar to those of the other

employees.

                                       FIRST CAUSE OF ACTION

                  VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      71.          Plaintiff Arechica repeats and realleges all paragraphs above as though fully set forth

herein.

          72.      At all times relevant to this action, Defendants were Plaintiff Arechica’s employers

(and employers of the putative FLSA Class members) within the meaning of the Fair Labor

Standards Act. 29 U.S.C. § 203(d). Defendants had the power to hire and fire Plaintiff Arechica

(and the FLSA Class members), controlled the terms and conditions of employment, and

determined the rate and method of any compensation in exchange for his employment.

          73.      At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

          74.      Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act. 29 U.S.C. § 203 (r-s).




                                                     - 13 -
            Case 1:21-cv-06829-ALC Document 1 Filed 08/13/21 Page 14 of 21




      75.      Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Arechica

(and the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      76.      Defendants’ failure to pay Plaintiff Arechica (and the FLSA Class members),

overtime compensation was willful within the meaning of 29 U.S.C. § 255(a).

      77.      Plaintiff Arechica (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                  SECOND CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      78.       Plaintiff Arechica repeats and realleges all paragraphs above as though fully set forth

herein.

      79.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Arechica overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.

      80.      Defendants’ failure to pay Plaintiff Arechica overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.

      81.      Plaintiff Arechica was damaged in an amount to be determined at trial.

                                   THIRD CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW




                                                 - 14 -
            Case 1:21-cv-06829-ALC Document 1 Filed 08/13/21 Page 15 of 21




      82.       Plaintiff Arechica repeats and realleges all paragraphs above as though fully set forth

herein.

      83.      Defendants failed to provide Plaintiff Arechica with a written notice, in English and

in Spanish (Plaintiff Arechica’s primary language), containing: the rate or rates of pay and basis

thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances,

if any, claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular

pay day designated by the employer; the name of the employer; any “doing business as" names used

by the employer; the physical address of the employer's main office or principal place of business,

and a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      84.      Defendants are liable to Plaintiff Arechica in the amount of $5,000, together with

costs and attorneys’ fees.

                                  FOURTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      85.       Plaintiff Arechica repeats and realleges all paragraphs above as though fully set forth

herein.

      86.      With each payment of wages, Defendants failed to provide Plaintiff Arechica with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the




                                                 - 15 -
                Case 1:21-cv-06829-ALC Document 1 Filed 08/13/21 Page 16 of 21




regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      87.          Defendants are liable to Plaintiff Arechica in the amount of $5,000, together with

costs and attorneys’ fees.

                                      FIFTH CAUSE OF ACTION

                     VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                         OF THE NEW YORK COMMISSIONER OF LABOR

          88.      Plaintiff Arechica repeats and realleges all paragraphs above as though fully set forth
herein.
            89.    Defendants failed to pay Plaintiff Arechica one additional hour’s pay at the basic

 minimum wage rate before allowances for each day Plaintiff Arechica’s spread of hours exceeded

 ten hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

            90.    Defendants’ failure to pay Plaintiff Arechica an additional hour’s pay for each day

 Plaintiff Arechica’s spread of hours exceeded ten hours was willful within the meaning of NYLL

 § 663.

            91.    Plaintiff Arechica was damaged in an amount to be determined at trial.

                                      SIXTH CAUSE OF ACTION

                                RECOVERY OF EQUIPMENT COSTS

      92.          Plaintiff Arechica repeats and realleges all paragraphs above as though fully set forth

herein.

      93.          Defendants required Plaintiff Arechica to pay, without reimbursement, the costs and

expenses for purchasing and maintaining equipment and “tools of the trade” required to perform his

job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R.

§ 531.35; N.Y. Lab. Law §§ 193 and 198-b.



                                                    - 16 -
             Case 1:21-cv-06829-ALC Document 1 Filed 08/13/21 Page 17 of 21




      94.         Plaintiff Arechica was damaged in an amount to be determined at trial.

                                         SIXTH CAUSE OF ACTION


                     VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                                 OF THE NEW YORK LABOR LAW

      95.         Plaintiff Arechica repeats and realleges all paragraphs above as though set forth fully

herein.

      96.         Defendants did not pay Plaintiff Arechica on a regular weekly basis, in violation of

NYLL §191.

      97.         Defendants are liable to Plaintiff Arechica in an amount to be determined at trial.



                                         PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Arechica respectfully requests that this Court enter judgment

 against Defendants by:

            (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

            (b)    Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiff Arechica and the FLSA Class members;

            (c)    Declaring that Defendants violated the recordkeeping requirements of, and

 associated rules and regulations under, the FLSA with respect to Plaintiff Arechica’s and the FLSA

 Class members’ compensation, hours, wages, and any deductions or credits taken against wages;




                                                    - 17 -
         Case 1:21-cv-06829-ALC Document 1 Filed 08/13/21 Page 18 of 21




       (d)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Arechica and the FLSA Class members;

       (e)     Awarding Plaintiff Arechica and the FLSA Class members damages for the amount

of unpaid overtime compensation and damages for any improper deductions or credits taken

against wages under the FLSA as applicable;

       (f)     Awarding Plaintiff Arechica and the FLSA Class members liquidated damages in

an amount equal to 100% of his damages for the amount of unpaid overtime compensation, and

damages for any improper deductions or credits taken against wages under the FLSA as applicable

pursuant to 29 U.S.C. § 216(b);

       (g)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Arechica;

       (h)     Declaring that Defendants violated the timely payment provisions of the NYLL as

to Plaintiff Arechica;

       (i)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiff Arechica;

       (j)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Arechica’s compensation, hours, wages and any deductions or

credits taken against wages;

       (k)     Declaring that Defendants’ violations of the provisions of the NYLL were willful

as to Plaintiff Arechica;

       (l)     Awarding Plaintiff Arechica damages for the amount of unpaid overtime

compensation, and for any improper deductions or credits taken against wages, as well as awarding

spread of hours pay under the NYLL as applicable



                                               - 18 -
           Case 1:21-cv-06829-ALC Document 1 Filed 08/13/21 Page 19 of 21




          (m)    Awarding Plaintiff Arechica damages for Defendants’ violation of the NYLL

notice and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

          (n)    Awarding Plaintiff Arechica liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of overtime compensation and spread of hours pay shown to

be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to NYLL §

198(3);

          (o)    Awarding Plaintiff Arechica and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

          (p)     Awarding Plaintiff Arechica and the FLSA Class members the expenses incurred

in this action, including costs and attorneys’ fees;

          (q)    Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

          (r)    All such other and further relief as the Court deems just and proper.

                                           JURY DEMAND

           Plaintiff Arechica demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

          August 9, 2021

                                                           MICHAEL FAILLACE & ASSOCIATES, P.C.

                                                 By:              /s/ Michael Faillace
                                                           Michael Faillace [MF-8436]
                                                           60 East 42nd Street, Suite 4510
                                                           New York, New York 10165
                                                           Telephone: (212) 317-1200
                                                           Facsimile: (212) 317-1620


                                                  - 19 -
Case 1:21-cv-06829-ALC Document 1 Filed 08/13/21 Page 20 of 21




                                      Attorneys for Plaintiff




                             - 20 -
Case 1:21-cv-06829-ALC Document 1 Filed 08/13/21 Page 21 of 21
